Mahoning App. No. 96 C.A. 178. This cause is pending before the court as an appeal from the Court *1509of Appeals for Mahoning County. Upon consideration of the motion of appellee, John M. Durkin, to dissolve the stay issued by the court of appeals and motion to expedite briefing schedule and the motion for leave to intervene as an appellant by Secretary of State, Bob Taft,
IT IS ORDERED by the court that the motion to dissolve the stay issued by the court of appeals be, and hereby is, granted.
Pfeifer, J., dissents.
IT IS FURTHER ORDERED by the court that the motion to expedite briefing schedule be, and hereby is, denied.
Moyer, C.J., dissents.
IT IS FURTHER ORDERED by the court that the motion for leave to intervene be, and hereby is, denied.
Douglas, Pfeifer and Stratton, JJ., dissent.